Citation Nr: 1440929	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971, and from May 1971 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs Regional Office (RO).

The Veteran originally submitted a claim for chronic dizziness, secondary to his claimed hearing loss disability, in November 2007.  At that time, the claims were separated and the Veteran's claim for chronic dizziness was deferred pending a VA examination.  A separate claim for chronic dizziness was submitted in September 2008, and subsequently denied in the November 2008 rating decision from which this appeal follows.  The Veteran requested a hearing before the Travel Board but cancelled his request in January 2013.

In the June 2014 brief, the Veteran's representative appeared to raise additional claims, arguing that the September 2008 denial of service connection for hypertension was clearly and unmistakably erroneous, as it is linked to the Veteran's service-connected PTSD; that in 2008 the claims for service connection for carpal tunnel syndrome, degenerative joint disease of the lumbar spine, and degenerative changes in the right shoulder should have been considered as secondary to the Veteran's service-connected PTSD; and that the Veteran is entitled to a total rating based on unemployability.  These issues are not before the Board on appeal and are REFERRED to the RO for appropriate action.

This appeal was processed using the "Virtual VA" paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  The Board has not only reviewed the Veteran's "Virtual VA" file, but also the Veteran's file on the "VBMS" system to ensure a complete review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for chronic dizziness.

The Veteran asserted he had been experiencing chronic dizziness for many years, and that it began in the 1970s.  To support his claim, he cited to evidence in his STRs which contain at least three reports of occasional dizziness: October 1977 (also reported fainting), 1979, and as indicated in the Veteran's STR retirement examination in March 1988.  The Veteran's VA treatment records also show that the Veteran reported episodes of dizziness at least in October 2007 and July 2014.  The Veteran asserted that the condition had worsened in recent years, occurring at least once per week and lasting approximately one minute for each occurrence.

In November 2008, the Veteran received a VA examination to evaluate his chronic dizziness secondary to service-connected bilateral hearing disability.  The examiner noted that the Veteran had never reported true vertigo or any symptoms suggestive of inner ear disease.  He noted service-connected bilateral tinnitus and hearing loss but did not conduct any objective tests.  The examiner diagnosed the Veteran with recurrent dizziness that was less likely than not caused by or chronically aggravated by the Veteran's service-connected bilateral hearing loss.  He further stated that there was no definite condition to account for his dizziness or light headedness, but it was at least as likely as not his hypertensive vascular disease played a big part based upon a magnetic resonance imaging (MRI) brain scan which revealed small vessel disease.  No peripheral vestibular disorder (PVD) was diagnosed at that time and the examiner offered no opinion regarding the Veteran's reports of dizziness during service.

In January 2009, the Veteran sought treatment from a private neurologist.  The neurologist conducted tests to measure the Veteran's cerebral control of oculomotor system functions, and also conducted peripheral vestibular function tests (VENG).  Objective test results revealed that the Veteran had PVD.  Unfortunately, the report did not analyze the results or offer an opinion concerning the Veteran's complaints during service.
 
The Veteran has a current diagnosis of PVD characterized by chronic dizziness consistently described as such during service.  The VA examiner offered a diagnosis of chronic dizziness which he opined was not related to the Veteran's hearing loss, but speculated that it was more likely than not related to his recent diagnosis of small vessel disease.  Conversely, the private neurology exam diagnosed PVD based upon objective tests, but offered no opinion as to its possible onset or connection with the Veteran's dizziness reported in service.  The Board notes that the PVD diagnosis occurred after the VA examination and, therefore, the VA examiner did not have the benefit of a confirmed diagnosis at the time he examined the Veteran and rendered an opinion.  Although the VA examiner concluded it was more likely related to the Veteran's small vessel disease diagnosis, he failed to address onset or the documented complaints of dizziness the Veteran experienced and reported during service.  

The Board finds that the VA examination was insufficient for purposes of assessing the Veteran's direct claim of service connection for chronic dizziness, and a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to evaluate the nature and etiology of the Veteran's chronic dizziness.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.

After the examination and review of the claims file, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's complaints of dizziness are etiologically related to or arose during his active service, or are secondary to a service-connected condition.

Complete rationale for all opinions expressed must be provided.

2.  After completing the VA examination and any other development deemed necessary, the RO should readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

